Citation Nr: 9906285	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1992.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1995 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied disability ratings in excess of 10 percent 
for osteoarthritis of both the right and left knee.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in February 1996.  The RO received 
his substantive appeal in April 1996.  The veteran thereafter 
presented testimony at a personal hearing before the Hearing 
Officer (HO) at the local VARO.  The HO confirmed and 
continued the denial of the benefits sought by decision and 
supplemental statement of the case (SSOC) issued in December 
1996.  Following additional development, the denials were 
also continued by SSOC issued in August 1998.


FINDING OF FACT

The veteran's knee disabilities are manifested by normal 
range of motion with some functional loss due to pain, some 
weakness, minimal fatigability, and X-ray evidence of 
degenerative changes but with no loss of coordination.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for osteoarthritis of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5257 (1998); VAOPGCPREC 23-97 (July 1, 
1997).  

2.  The schedular criteria for a disability rating in excess 
of 10 percent for osteoarthritis of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5257 (1998); VAOPGCPREC 23-97 (July 1, 
1997).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claims of entitlement to disability evaluations 
in excess of 10 percent for osteoarthritis for osteoarthritis 
of the right and left knee are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented claims which are plausible.  Generally, claims 
for increased evaluations are well grounded where the 
conditions were previously service-connected and rated, and 
the claimant subsequently asserts that higher ratings are 
justified due to an increase in severity since the original 
ratings.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  VA also has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issue 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1 (1998), that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1998) which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.10 (1998) states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
This evaluation includes functional disability due to pain 
under the provisions of 38 C.F.R. § 4.40 (1998).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition. 

VA's Office of the General Counsel has held that where the 
medical evidence shows that a veteran has arthritis of a 
joint and where the diagnostic code applicable to his/her 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 
may be assigned, but only if there is additional disability 
due to limitation of motion.  See VAOPGCPREC 23-97 (July 1, 
1997).

The VA Schedule for Rating Disabilities provides that, in the 
selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (1998).  In this case, the exact source of the 
veteran's disability is a knee impairment.  Accordingly, his 
disabilities have been rated under Diagnostic Code 5257, 
which applies to other impairment of the knee and provides 
for a 10 percent rating for slight recurrent subluxation or 
lateral instability.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. Part 4 (1998).

With regard to arthritis, it is noted that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998) (emphasis added).

Limitation of motion of the knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (1998).

The words "slight," "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1998).  
Terminology such as "slight," "moderate" and "severe" 
used by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1998).

On VA examination in February 1998, the veteran was seen with 
complaints of more or less constant knee pain for the last 
several months.  He stated that he felt something slipping in 
the joint, but he had not fallen.  He denied locking of the 
knee.  He stated that they swell when he over does it, which 
happens a couple of times per year.  However, he was able to 
walk on a level surface for at least two miles.  On physical 
examination, he walked without any pain and had a normal 
gait.  He was able to walk on tiptoes and on his heels.  He 
was in no acute distress and was able to dress and undress 
without any difficulty.  There was no effusion or swelling of 
the knees.  Range of motion was from 0 to 130 degrees in each 
knee.  He had good anterior/posterior and medial lateral 
stability.  There was no bone-on-bone crepitus present in any 
of the compartments.  X-rays of the right knee revealed mild 
degenerative changes involving the medial joint compartment, 
more than the lateral compartment, and slight degenerative 
changes at the femoral-patellar articulation.  X-rays of the 
left knee revealed minimal degenerative changes involving the 
medial knee joint compartment and a question of a slight 
irregularity of the posterior aspect of the patella 
suggesting the possibility of chondromalacia.  There was no 
gross joint effusion identified.  The examiner noted that the 
veteran had complaint of pain in both knee.  Although 
examination was normal, based on his complaint of pain, he 
had minimal residuals present in the knees.  The examiner 
further explained that range of motion of the knees is 
normal.  However, there was some functional loss due to pain 
and flare-ups occurring 2 to 3 times per year, at which time 
there was some weakness present.  There is also probably 
minimal fatigability but no loss of coordination. 

After a contemporaneous review of the record, the Board finds 
that no more than 10 percent disability evaluations for 
osteoarthritis of the right and left knee are warranted.  

Although 38 C.F.R. § 4.45 (1998) provides that each service-
connected knee is considered to be a major joint for rating 
purposes, the Board notes that the veteran, as shown by 
recent VA examination, has range of motion from 0 to 130 
degrees on each side.  Consequently, he is not shown to 
manifest requisite a compensable degree of limitation of 
motion under Diagnostic Codes 5260 (flexion limited to 60 
degrees) or 5261 (extension limited to 5 degrees) as to 
provide for separate disability evaluations under Diagnostic 
Code 5003 and the General Counsel's holding in VAOPGCPREC 23-
97 (July 1, 1997).  Moreover, since there was no clinical 
evidence of locking, or anterior posterior and medial lateral 
instability of the knees, the appellant's disability is not 
entitled to a higher rating pursuant to Diagnostic Code 5257 
(no evidence of recurrent subluxation or laxity).  The 10 
percent evaluation currently assigned for each knee appears 
correct, as it accounts for occasional flare-ups which might 
cause some limitation of function.  In effect, the recent 
medical findings of record do not demonstrate more than mild 
impairment of the knees pursuant to the schedular criteria 
and accordingly, an increased rating is not in order.  

It is further noted that although the veteran's February 1998 
VA examination showed essentially normal clinical findings, 
pain and discomfort appear to be the significant and 
consistent factor in the overall disability picture.  Indeed, 
the 1998 VA examiner noted that based on the complaint of 
pain, the veteran has minimal residuals present in his knees.  
The examiner further explained that range of motion of the 
knees is normal on examination.  However, there is some 
functional loss due to pain and flare-ups occur 2 to 3 times 
per year, during which there is some weakness present.  There 
is also probably minimal fatigability but no loss of 
coordination.  As such, it is concluded that in view the 
normal clinical findings that ratings in excess of the 
present 10 percent disability evaluations under Diagnostic 
Code 5257 are not warranted. 

In sum, the veteran's complaints of discomfort and pain have 
been considered and have been taken into account in the 
assignment of the 10 percent evaluations.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45) pertaining to pain and additional functional 
limitation imposed during flare-ups have already been 
accounted for in the assignment of the current rating.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca, supra.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board 
finds that the 10 percent ratings assigned for his right and 
left knee disabilities adequately compensates the veteran for 
the level of his subjective complaints of pain.

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his back are 
specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  In the instant case, the veteran alleges that his 
bilateral knee disability inhibits his work at the United 
States Postal Service where he has worked for the past 5 
years.  "The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the medical evidence 
reflects that the veteran's bilateral knee disabilities are 
compensably disabling; however, as the schedular criteria 
provide a basis to award increased compensation in this case, 
it does not appear that the veteran has "exceptional or 
unusual" disabilities.


When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased disability rating for osteoarthritis of the 
right knee is denied.

An increased disability rating for osteoarthritis of the left 
knee is denied.



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

